Title: To Benjamin Franklin from Silas Deane, 1 February 1782
From: Deane, Silas
To: Franklin, Benjamin


Dear sir
Ghent 1st Feby. 1782
Soon after my hearing of the Arrival of Mr Barclay in the Character of Vice Consul from Congress I received the inclosed Resolution and Order. I was at the Time setting out for Ostend, or I should have returned immediately to Paris, confident that every Obstacle to a Settlement was at last removed— At Ostend I met Mr Barclay who to my surprize informed Me that Congress had not given him any Orders on the Subject, but that presuming it would fall within his Department, he had mentioned it to several of the Members, who told him that it was not the intention of Congress that he should do any thing in the Affair.— Mr Barclay shewed Me his Orders which were dated the 5th. of October, and I shewed him the Resolution sent Me of the 12th. of September; Our surprize became mutual but the disappointment, fell wholly on Me.— On my return to this City I was informed that some Letters from Me to my Freinds in America had been intercepted, and the Contents of them communicated to Congress, and to Monsr Luzerne, and that from some expressions in them recommending Peace, & an Accommodation with Great Brittain, and pointing out the danger of putting Ourselves absolutely into the power of a foreign, & despotic Monarchy, I had been judged to be an Enemy to my Country, and to have become a Partizan of England; & that I had been represented in this Light to the Court of France by Congress, and by Monsr Luzerne, and that these Reports had Made such an impression at Paris that You had been advised to dismiss Mumford— You cannot suppose that after my disappointment, and the receipt of this intelligence, I could wish to return to Paris; nor can You easily conceive how much I suffered on the Occasion.— I will not attempt to describe my feelings in a situation so very singular and distressing.— I examined attentively the Letters I had wrote to my Freinds in America since my arrival in France, & I found that although I had expressd myself freely on Many points, I had advanced nothing as Facts which could not be well supported, and that in my Observations & reasoning on Facts, and well known Circumstances, I had kept within the Bounds ever prescribed to free Citizens. I had indeed, before I left America found the press there open only to the prevailing party and that the Man who ventured to publish his thoughts if in Opposition to the Opinion of the Day exposed himself to the worst of Inquisitions, that of being seized on, examined, & treated with the utmost indignity by an enraged Mob; But I had no Idea that private and confidential Letters from one Freind, to another, could ever be made the grounds of an Accusation against, an Absent person, unheard in his defence, and especially against one who had rendered, by their own confession, important services to Congress, and to whom they remained indebted for his Time, & Fortune expended in their service. But extraordinary as this is it is not more so, than that Congress should resolve on the 12th: of September that they had given Mr Barclay orders to settle my Accompt, and afterwards in their Instructions to him, make no Mention of it, but privately tell him it was not intended that he should have any thing to do in the Affair.— This could not be credited, had they not given it under their hands in their different resolves, and this with their readiness to censure and condemn Me for having in confidential Letters to my Freinds, given my Opinion of the weakness & injustice of their Administration, and of the fatal tendency of their Measures, sufficiently justified the severest of my strictures on their Conduct. I find on reviewing what I wrote, that I ventured to say that America previous to her dispute with Great Brittain was the most free, & happy Country in the World;— That the Claims of Parliament to make Laws binding on America in all Cases whatever, and to Tax the Inhabitants without their Consent, struck at the Basis of The Freedom, and happiness of America, and justified the resistance made on Our Part;— That when the Alliance with France was compleated, America relying on it to produce Peace and establish independancy, and judging at the Time That her Peace, Liberty and safety would be best secured under a Democracy, She could not do other, than reject the offers of The Commissioners in 1778— But that Could a Peace and reconciliation be at this Time effected, on the Condition, That Great Brittain renounce, all Claims of Legislation or Taxation in America, and establish a free and equal Commerce, America must be more free, and happy under such Circumstances, than under a democracy, or perhaps under any other Constitution of Government, hitherto known in the World. Permit Me to observe that if it be Treason to advance this, The first, and second Congress greatly exceeded Me in guilt, for calling God to witness their sincerity they solemnly declared that much less would satisfy their utmost Wishes, and restore Freindship and harmony between the Two Countries; and it Must be remembered that their last declaration on this subject, (in which You, as well as myself Joined) was made after the Battles of Lexington, and Bunker hill. It is true that the declaration of Independancy, the Confederation, and the Alliance with France have altered Our political Circumstances, but can they have changed the Nature of Things? — I have ventured to say, that it was not from freindship to Us, or from a regard for Our Liberties that the Court of France was induced to afford Us aid, and to form an Alliance with Us, but from its being her Interest, to reduce the Power of G Brittain;— That it must be absurd, to suppose that Court was become convinced of the Truth, of the doctrines advanced in Our declaration of Independancy, and by an alliance with America, meant to subscribe to those self evident Truths, of the natural equality of Men, of their inherent, and unalienable rights, of the origin, and sole Object of all civil Government, and to the rights of Subjects to refuse Allegiance, or submission, to a Government, as soon as they judge it to be oppressive;— That France had nothing in View but to humble an antient rival, and to obtain satisfaction for former Losses, or Injuries, and that whilst Europe remained in Peace on the Continent, and America could be made the Theatre of War, France could effect this at but a small expence, to herself though attended with irretreivable damage to America as well as to Great Brittain; That after the Concessions offered by Great Brittain, there could remain no object with Us for continuing the War, except independant sovereignty, and therefore that the only question must be whether Independant sovereignty in the hands of a democracy ought to be preferred to Our antient Constitution of Governmant ascertained and extended by the above Concessions, and ratified and secured by solemn compact with the King, and Parliament of Great Brittain; to determine this Question I appealed to Our own experiance, and to the experiance of mankind from the earliest Ages to the present, & have ventured to say that in the long review there cannot be found a single instance of any Nation’s enjoying Peace, Liberty, and safety, under a democracy;— That whilst a Democracy had existed in any Nation, it had ever been attended with violant feuds, parties, & civil disorders or wars which (a democracy not having sufficient energy in its Nature to suppress) soon produced general Anarchy the constant prelude to Tyranny and despotism;— that neither France Spain, or any other European Power Could consistently with their principles of Government, and their Conduct towards their Own Subjects at home or in their Colonies, justify, and support the principles of Our revolution; — That though France had in fact been surprized, & as it were forced into an Alliance with Us, by the unexpected News of Our success against General Borgoynes Army, & from Apprehensions that the dispute between America and Great Brittain would be accommodated in Consequence of that Event, yet that neither Spain, nor any other European power appeared disposed to follow the Example; I have said that Interest, and Ambition were the leading Principles, in all Courts, and that the destruction of the British Power had ever been the great object of the politics of France, and that if it should be effected at this Time and under Our present Circumstances, America must become unconditionally dependant on France, for, that the power of Great Brittain once reduced, no other would remain to which America could apply to mediate or interpose, should France dictate the severest Terms to her, and that it was scarcely possible from the Nature of absolute & victorious power, that France should do otherways;— i have given it as my Opinion that no Nation in Europe to the North of France Can from either political or Commercial Circumstances be interested to promote the Independancy of America, & that the political & Commercial System & Interests of Spain are in direct opposition to the establishment of a Powerful confederacy of independant and increasing Republics in the Vicinage of her dependant, & enslaved Colonies, from which she draws all her Wealth, and resources;— That the large internal Debt of America and her accumulating debt to France, and the increasing of The Forces of France in America, are dangerous circumstances & ought to alarm Us, since on a review of the history of Nations no instance is to be found of a People’s having Preserved their Liberty & independance after involving themselves in Debt to a foreign power, & inviting into their Country a superior Army to fight their Battles under the pay and Orders of the same foreign power, and that no instance of the kind was ever to be expected, since it was inconsistent with the very nature of Absolute & Victorious power. being myself convinced, I endeavored to shew my Freinds, That by continuing of the War, Our burthens instead of being lightened, would be increased Tenfold, That Our Commerce, must languish under the enormous load of Taxes, which the expences of the War only will lay on Us, and that the Sums annually requisite for the support, & defence of independant Sovereignty in its different departments, will vastly exceed Our former Expences whilst connected with Great Brittain;— That Our claims to a more free and extensive Commerce, having been some of the principal Causes of Our dispute with Great Brittain, and the Expectation of obtaining a free & unlimited navigation & Commerce being at present counted on as Our principal future resource for the payment of Our debts, and to enrich Our Country, The Subject merited attention, and if on examination it should evidently appear that Our Commerce instead of becoming free and Universal under Independancy, must from the nature of Our situation, and produce, become more confined, and burthened, than it ever was in any former Period; it must from the consideration that Agriculture, (Our other, & Capital resource,) ever flourishes, or languishes with Commerce, afford a strong Argument against Our prosecuting the War; on examining this important question in the fullest, & most extensive Manner I was capable of I became convinced of the Affirmative of this question, and I gave at large, in a Letter to Mr. Morriss, the ground on which I had formed my Judgment; I observed, that France though unable to supply America with the Manufactures wanted, had already pretended in effect to a Monopoly of Our Trade, & to impose on Us harder Terms not only than those which Great Brittain ever Pretended to, but harder even than Those which France imposed on her Own subjects; for that on complaining, by Monsr Luzerne, of Our purchase of British Manufactures, though in Neutral Ports, Congress were induced to pass Ordinances, (as they are stiled) forbidding the same under the severest penalties, and forfeitures, whilst the Subjects of France daily purchase, and consume the same Manufactures under the Eye of Government,—that this compliance of congress with the requisitions of France, shews Us how dependant We are become; and on the part of France, the complaint, or requisition itself, shews her intentions, to monopolize, or prescribe Laws to Our Commerce, which must eventually destroy it.— In my Letters I censured with a free & honest indignation the Arbitrary & unjust proceedings of Congress, in forcing their depreciated, & depreciating paper on honest Creditors, Widows, & Orphans in lieu of Silver, & Gold, by which they ruined the defenceless part of the Community, & by which they did every thing in their power, to destroy the Principles of mutual Confidence, & common Justice, and to pervert & Corrupt the principles, and morals of the People; I censured with equal freedom their final Violation of Our national Faith, & honor, solemnly pledged, for the nominal Value of their Paper;— i did not advise my Countrymen to break or Violate the Treaties with France, but i have argued that The Treaties of Paris of Feby. 1778 having the Liberty and happiness of America professedly for their sole Object, That if America who must be the sole Judge of this, is convinced that her Peace, Liberty, and safety will be secured by putting an End to the War on the Terms proposed; and if She becomes equally convinced that by continuing the War her Peace, Liberty, & Safety will be rendered uncertain, & precarious, & at best dependant on the Will of a foreign, and Absolute monarch; That if in such case France should object to a Peace, She, not America would Violate the Spirit of the Treaties; for that nothing can be more repugnant to Common sense, than to suppose that America intended to bind herself by those Treaties to support a War against Great Brittain at the hazard of all Events, & under every possible Circumstance untill France & her Allies should be satisfied;— these sir are in general The Heads or substance of my Letters, which I addressed to my Freinds indiscriminately in Office, & Out, expecting that My Sentiments would be freely examined within their respective Circles, and not go farther unless approved of by them; I have now laid them before You without reserve, or misrepresentation.— I cast no reflections on the French Nation or Government, I must have done the utmost Violence to my Own feelings to have hinted at anything that Way; but at the same Time I did not consider myself bound by the many civilities, & services done Me in that Nation, from laying My Sentiments on Our situation before my Countrymen, nor from urging them to examine for themselves, to weigh dispassionately the present, and the past, and to look forward to what their situation must be at the close of the Contest, close when it may.— I cannot beleive that You, who whilst a Subject of Great Brittain Made use of as great, or greater Liberties, in Your political writings, can condemn Me for what I have written to my Freinds in a private and confidential manner, under a Government professedly established on principles still more free and liberal. Our opposition to the Claims of Parliament, Our Declaration of Independancy and Alliance with France were undertaken and executed to ascertain, and secure Our rights, not to abridge them; otherways We Must have acted the part of distempered, or Madmen who finding themselves uneasy in their present situation, exert their utmost force to change their position without enquiring if the change will afford them ease, or increase their sufferings. The English constitution has been the boast of Our Ancestors, they & We were happy under it, and when We found it encroached on & Violated, and that We were in danger of being stripped, of that invaluable Inheritance, We took Arms, in defence of Our Rights confirmed by that Constitution, not as Champions either for despotism, or Anarchy; it would be absurd in Men pretending to be free, to use no other freedom than that of choosing Masters, and of flying from one Tyrant, to another; nor can they pretend to the character of Freemen if they suffer themselves to be deprived of the right to examine public measures, and to approve of, or condemn them in the most public manner; and has Congress Censured & persecuted an American, for having claimed, and exercised this right? If my fears & Apprehensions expressed in my Letters are groundless, & my reasonings absurd, & inconclusive they must fall, and disappear of themselves, and all that can with Justice be said against their Author, will affect his head, not his heart. I hope that to mention here what Were Your sentiments, & those of Our most distinguished patriots, under Circumstances in my Opinion every way as favorable to America, as the present, will not be construed, as a Charge, of inconsistency in You, or them, than which nothing can be further from my Intentions; But the satisfaction It gives Me, to find that the Sentiments contained in my Letters, are every way as favorable to American Liberty, as those formerly entertained & expressed by You, and them, will not permit Me to pass them over in Silence. I have already mentioned the declarations of the first Congress, made at a Time, when the whole Continent was alarmed at the innovations of Parliament, but when no one seriously apprehended, a War between the Two Countries; & the second declaration, or Petition (simply a repitition of the first, in regard to Our Claims,) made by the second Congress after the commencement of hostilities. You must recollect, that within a few Days after the passing the last petition, when General Washington had been appointed to the command of the Army, which was then besieging Boston, and General Schuyler to the command of the Forces designed against Canada, You in a Committee of which I had the honor to be one, drew up, & proposed a Report to Congress containing proposals, for an Accommodation with Great Brittain, the proposals were that America should pay One hundred Thousand pounds Sterling annually to Great Brittain, for One Hundred Years to Come, provided that America should be placed in the same political State, as before the dispute with the privilege of a free Commerce. And that in Case Great Brittain should not accept of that, Then to convince her that We did not aim at independancy, or an Abolition of the Navigation Act, (which, the report says had never been Our Intention) That G Brittain should enjoy the rights challenged by the Navigation Act for One Hundred Years to come and that the right should be acknowledged, and ratified, in such a manner by the American, Assemblies, as to render it irrevocable, but by mutual Consent; though these proposals were not formally acceded to, by any Vote of Congress, they were not rejected, but pushed by, without any question being put, by the multiplicity, and Confusion, of the important Business at that Time on hand, but You must also remember, that the report of these propositions, when read in Congress, was supported, and urged for by many of Our most zealous patriots, particularly by Col. R H Lee, & Mr. Sherman. After the declaration of Independancy, & consequently when America was, (excepting Our Alliance with France) in the same political state as at present, You with the Approbation of Congress corresponded with Lord How, & by their order had an interview with him; The Instructions to Lord How, & his Brother extending no farther than to the accepting of Submission, & the granting of Pardons. The Interview, as might naturally be expected, produced nothing towards an Accommodation, but the Sentiments expressed in Your Correspondance, must ever reflect honor on You, in both Countries, whither united, or seperate. You say that You had long endeavored with unfeigned, & unwearied zeal to preserve from breaking that fine and noble china Vase, the British Empire, for that You knew that being once broken, the separate parts could not retain even their share, of the Strength, & Value that existed in the whole, and that a perfect reunion of those parts Could scarce ever be hoped for;— America and Great Brittain are by dear purchased experience convinced of the truth of Your observation;— they have found that the separate parts do not by any proportion retain even their share of that Strength, & Value, which existed in the whole; yet it is deemed criminal in Me, To have attempted to perswade my Countrymen to adopt measures to effect that reunion, by which alone they can expect to regain that share of strength, and Value which they enjoyed whilst united with the whole; though in Your Letter to Lord Howe, approved of by congress, it is described, as being an Event most devoutly to be wished for. Ever since that Time the public mind in America has been too greatly irritated by the ravages, & cruelties of civil War, and I may say too intoxicated with the Ideas of Independant sovereignty & empire over a Country as large as Europe intire, to make, or to attend, to any propositions for Peace, and a reunion with Great Brittain from that Time, the independant sovereignty of America, has been regarded as an indispensible preliminary to a Negotiation for Peace; but every one who compares the Terms proposed by the first, and second Congress, and those proposed by Yourself in the Committee referred to above with those which I have ventured to recommend in my Letters to America, must acknowledge that the latter are infinitely the most favorable for our Country; Whether independant Sovereignty acquired at the expence of the Blood, & wealth of America, and placed in the hands of a democracy, with the inconveniences and Dangers attending, and the immense charge of Supporting it, is to be preferr’d to a reunion with the British Empire on the Terms of being governed by Laws of Our Own making, of being Subject to no Taxes but such as are imposed by Our Assemblies, and of enjoying with the other Subjects of the British Empire the privileges of a free & equal Commerce, is a question on which Men may reason, & judge differently, but that Men should censure, abuse, & persecute those whose sentiments differ from their Own on this subject, is somewhat extraordinary in this enlightened, & tolerant Age, But unhappily, that Spirit of intolerance which in former Ages, was almost peculiar, to religious controversies, has, in the course of the contest between Great Brittain, & America, been revived, & has raged with its antient Virulence in politics; But I cannot beleive that a person of Your superior Wisdom, & Candor, will censure any one simply for his thinking differently from You on religious, or political Subjects.— I have been told that my Enemies in America have gone so far as to charge Me, with having long since made my Peace with G Brittain, and that after having amassed a large Fortune by unjustifiable means, in the service of my Country, I have entered myself into the service of the British ministry; so heavy a Charge requires of Me a brief history of my past, & present situation. Having had the honor to be Your Colleague, in a long, & difficult negotiation, & what I value still higher, to have my Conduct approved of by You, I presume that You will not be impatient at the length of a Letter from one who has been honored with Your Freindship, & Confidence, and who wishes to convince You, that he has done nothing, to merit a loss of them. The part which I took from the commencement of the Contest is well known, You know how readily I undertook to procure Supplies, and to sollicit foreign Aid, at a Time when both were become indispensible, when the Attempt was the most hazardous, and when few Persons were more obnoxious to the British Government.— I was promised in the instructions and Commissions given Me by the Secret & Commercial Committees of Congress (of both which You was a Member at the Time) Forty thousand pounds Sterling to be advanced on my sailing, or immediately after my arrival in Europe and a Commission of five per Ct. on the purchases, I was ordered to make, on this I depended to indemnify Me for what I must suffer in point of Fortune by my Absence.— My political conduct from the Time of my Arrival in France to my recall was well known at the Time, and has met with Your Approbation and not having been questioned even by those the most unfriendly to Me, I need not to say any thing on the subject, but on My Commercial Transactions, I am forced to be the more particular as the only Charges insinuated against Me, are on that subject, Of the forty thousand pounds Sterling promised Me to begin the purchases with in Europe, I received between four, and five Thousand only, before I sailed, chiefly in Bills of Exchange on different Houses in Europe, the greatest part of which were protested, as soon as presented; and instead of being furnished with the Funds promised the subsequent remittances from Congress were scarcely adequate to my private expences. Though I had many embarrassments, and Difficulties to encounter, in addition to that capital one, the Want of funds, yet fortunately for my Country at that Time, I succeeded in purchasing and shipping to America military Stores, and Cloathing for the Army to nearly the amount, of five Millions of Livres, (independant of those supplies purchased by the Commrs. jointly.) for which congress made no remittances untill after my return to America. You Can witness to the zeal & assiduity with which I labored to procure and forward supplies of every kind to Our Country, and to engage the Court of France, to take a decided part in Our favor. As soon as the Treaties were signed, the great Object of my Commission and of my Wishes being obtained, I had no desire to continue longer in public employ. My Absence, and the depreciation of Continental Money (though inconsiderable to that Time in comparison with what followed) had greatly deranged and prejudiced my private Affairs in America. My attention to the procuring and finding Out the Stores wanted was such, that I improved none of the many important Occasions, which at that Time presented, to better my private Fortune; My desire to send out as great a Quantity of Stores as could possibly be obtained, & my confidence in the Justice and Equity of Congress was such, That although I had been promised forty Thousand pounds Sterlg. out of the first funds which Congress should have in Europe, towards paying for the Stores I had been individually Commissioned to Purchase, yet I did not insist, or urge for it, nor during the Time the public Monies were at my disposal, did I take One shilling towards my Commissions, or receive but little more than One half the Sum due Me for my Time, and expences; the Execution of the Treaties therefore gave Me the greatest satisfaction on my Private Account as well as on that of my Country, as I now promised myself Leisure to close all the Accompts in which I had had any Concern for the public, and to Attend to my private Affairs, which I then had it in my power to put into the most certain Train of success. Whilst I was preparing to enter on this, I received Orders from Congress to return to America, to inform them of the State of Affairs in Europe. As the Letters just before sent by my Brother in the French Frigate contained all the intelligence which Congress requested, I could not have been justly blamed had I for some Time put off my return; I had many inducements to have done so. I knew that there were violent parties in Congress; That my Conduct had been Misrepresented; and I had reason to conclude that my Enemies in that Body had increased during my Absence and that a few Months spent in calling in, & Closing the Accompts of all the Transactions I had been concerned in, would enable Me on my return to America, to Vindicate my Conduct, & To satisfy the Public; These Considerations convinced Me That I ought to delay my return untill this could be effected, I mentioned them to You at the Time, But the critical Circumstances which attended that period, were urged by You and others for whose opinion I had the greatest deference, & I submitted; But on my Arrival in America I found that Congress were so far from being sollicitous to know the state of Affairs in Europe from Me, that I could not even obtain an Audience under six Weeks attendance; I found indeed That I had many Freinds in that Body, &, have no doubt but that the Majority of the Members meant honestly, but Congress had become so fluctuating a Body, that the majority were at that Time changed almost every Month, whilst a Junto unfreindly to Me, and become Veterans in the intrigues, & management of Congress kept their seats. As no Objection could be made, with any tolerable appearance of success, To my political Conduct, my ready complyance with the Order of recall sent Me, which rendered it impossible for Me To present Congress with an exact State of their Accompts in Europe, was improved to embarrass, and to ruin Me. My Enemies insinuated that I was a defaulter, and dared not to produce my Accompts; These Insinuations, from Men, who Notwithstanding the large sums promised Me, had left Me to make my Way as I Could in France, in the service of my Country without remittances, or support from them were peculiarly cruel, & the more so, as I had, notwithstanding the various embarrassments I was involved in by the failure of the Funds promised Me, executed their large Orders for Stores, without which, the War could not have been supported on the part of Congress, as soon as I was informed of this Objection I petitioned to have some one appointed to examine & Settle my Accts. and reasonable as this request must appear, I spent near Fifteen Months in solliciting for this, during which I sent near Thirty Letters and Petitions but received no Answer;— A Treatment which few subjects ever received from the most absolute of Despots.— I was finally informed by the secretary of Congress, that Mr Johnson was appointed Auditor of the Accompts of Congress in France. On my leaving France I had taken with Me about Twenty Thousand Livres value in Goods, & on my arrival in America relying on the Faith of Congress, sold them for Paper money, and this sum, though giving at the Time a good advance, by the depreciation became barely sufficient for my expences whilst in America, on my Application to Congress, on the subject they ordered Me Ten Thousand paper Dollars, a sum which they knew was not then equal in Value to more than about Seventy pounds in Specie. I returned their Grant in as decent a Manner as I could, and intent only on a Settlement of my Accompts and a Vindication of my Character, I prepared to return to France relying on the sum which I had left in Europe, and the Ballance due to Me from congress to enable Me to live in a state of decent independancy during the War, and to undertake something in the commercial Way which might retreive my Losses, & therefore I took with Me no more than a bare Sufficiancy for my Expences untill I should arrive at Paris. At Nantes I applied to Mr. Johnson who informed, that he had written to Congress, that he could not Act under the Appointment sent him, and had asigned his Reasons, but had received no Answer to his Letters. Being myself confident that congress really desired a settlement and therefore that Orders for that purpose to Mr. Johnson, or to some other person, must soon arrive, I came on to Paris, where on my Arrival I found that the Funds which I had left and had counted on, had been misapplied, and that the Circumstances of the Agent to whom I had entrusted them were become such that I could expect no immediate releif.— Confident however, that congress would not, (knowing that I had made a Voyage to France, purposely to settle those Accompts, which they had expressed so strong a desire, to have Closed) delay to appoint an Auditor with full powers on the subject, I waited untill my Funds small at first became exhausted, and untill I found myself involved in greater distress than I had ever experienced. I made no secret, of My Circumstances, to my Freinds, & the money which I received from them, was sufficient to releive Me, and To support Me for a Time, but early last Summer I was obliged to Mr Monthieu, & to others of my Freinds at Paris for further Assistance;— I had ordered a Ballance due to Me, on an old Affair, in the West indies, & on another, in which I had taken an Interest, with Mr Wharton and some others, to be remitted to Me, by the Way of Amsterdam, or London, and recovering a part of those sums, though no way equal to my demands, yet being sufficient to support Me for some time in a retired oeconomical way of living, I determined to retire from Paris to some place where I could live at less expence than I could do there, and to wait for the Appointment, & Arrival of an Auditor of Accompts from Congress. I had previously sent my Son to this City, and having a Prospect of doing something in Commerce from this Country with some Gentlemen of my Acquaintance in this City I left Paris, with a determination to return the Moment that I should hear of the Arrival of a Person authorized to examine and pass or to Certify my Accompts, and as I had wrote to Congress repeatedly in the most pressing manner on the Subject, the News of the Arrival of Mr Barclay and the receipt of the Resolution of Congress, left me no doubt that the Settlement which I had so long sollicited, would be effected, & the Cause of my complaints, & embarrassments removed. I have told You how Cruelly I was disappointed, and I now find myself after having been abused in America as a defaulter, finally refused a settlement, which alone can determine the Truth, or injustice of the Charge, and left without Funds in hand, even for My private support for any Time, and unable to repay the Sums which I took up of You and other of my Freinds at Paris, and reduced to the hard Necessity of ordering my Estate in America to be sold to extricate Me from the Complicated distress into which I have fallen. After this faithful history of my Situation, can any one suspect Me of having made my Peace with the British Government? Had I joined the opposite Party, I most certainly should not have remained in the Circumstances in which I have been involved for near Two Years past, and had I engaged to assist in bringing on a reconciliation between America and Great Brittain, I most Certainly should not have retired to this place, where my situation of itself, must prevent my doing any thing towards it.— It is true that I have for sometime Past wished for Peace, and a reconciliation with Great Brittain and I have with the utmost candor given You the reasons which inspired this wish, I also gave the same in those Letters to my Freinds which have been intercepted, as well as in others which have arrived. If the discovery of my Sentiments, in my Letters intercepted, has made my Peace with the British Ministry or induced them to regard Me in a favorable Light, this has not been in consequence of any Application on my part, but I must assure You on my honor that I have not the Least knowledge, or even intimation of such an Event.— If the British Parliament & Ministers are content to renounce forever all their unconstitutional Claims, and instead of haughtily insisting on Unconditional submission are willing to Treat Us as Brethren as Freinds and equals I confess that I can see no farther Cause for Contention with them; and that to continue the War to establish Our independant sovereignty on the ruins of the British Power, & by rendering at the same Time that of France absolute & uncontrolable appears to Me to be to the last degree dangerous, and absurd;— and that a perseverance in the War, from Motives of Resentment, and Revenge alone after the Causes for its commencement, have ceased To exist, must (however successful We may be for a Time,) prove eventually ruinous, to Our Country, and can in no situation justify Us in the sight of God, or an impartial World. I am sensible that the Arguments which I have advanced, & my Sentiments on the Present and, the probable future situation of Our Affairs ought to be examined, & independant of any consideration or regard to my present, or past Circumstances;— By the candid, & impartial I have no doubt, but that they will; I have therefore wrote to You, not to apologize for the Contents of my Letters intercepted, but to tell You ingenuously what I did write, and to Convince You from the state of my past & present Circumstances & Situation that I could not have been influenced by undue, or corrupt motives.— Having given You a faithful summary, of the Contents of my Letters, the first Part of my Object in writing is answered, & the other no less important to Me personally, I must for the present leave with You. I have lost in the public service, a Fortune, which though moderate, I can scarcely hope to regain; I have sacrificed my domestic ease, & enjoyments, & have spent near seven Years, of the prime of my Life, in the immediate service of my Country, and in solliciting Congress, for a decision on my Conduct, and for a settlement of my Accompts, & have finally been forced into exile, loaded with reproaches, by those whom I faithfully, and successfully served. Though my Losses are perhaps irretreivable, it is still a duty incumbent on Me, to vindicate my Character from the injustice done it, and since Congress have by their last extraordinary Proceeding, destroyed all hopes of Justice from them, by evading a settlement, at the same time, that they sent Me a Resolution promising one, I have nothing Left Me, but to lay my Case at large, before the public;— The former similarity of Our political Sentiments, & the harmony & Freindship which subsisted between Us during a long, & difficult negotiation, and my desire To Obviate any prejudices, which You may have entertained on my Account, induced Me, to lay before You as breifly as the subject, would admit of, the history of my past, & present situation, and I have only to add, that I most sincerely congratulate You, on having steered safely, through those political quicksands, and Whirlpools, which have proved so fatal to Me; and wishing You May long enjoy the same felicity in future. I am with the most sincere respect & Esteem Dr sir Your most Obedt. & Very huml servt.
S Deane
His Excellency B Franklin Esqr.
 
Addressed: To / His Excellency / Benj. Franklin Esqr. / at Passy near / To Paris
Endorsed: Mr Deane
